O’CONNELL, J.
The plaintiff brought this action to recover for personal injuries resulting from a collision between plaintiff’s and defendant’s automobiles at the intersection of two rural roads. The plaintiff alleged that the defendant was negligent in several particulars, including the usual allegations with respect to lookout, control, yielding the right of way, and improperly turning at an intersection. The defendant alleged that the plaintiff failed to keep a proper lookout, drove his automobile at an unreasonable speed, and failed to yield the right of way. The jury returned a verdict for the defendant. The plaintiff assigns as error the trial court’s refusal to give certain requested instructions and the failure to give certain necessary instructions. The instructions given to the jury fully covered the issues raised in the pleadings. The instructions included the appropriate statements of the law relating to each of the allegations of negligence and contributory negligence. A party is entitled to have the theory of his case presented to the jury. Cline v. Bush, 152 Or 63, 52 P2d 652 (1935). He is not entitled to anything more than this. Denton v. Arnstein, 197 Or 28, 250 P2d 407 (1952). The instructions given in this case were wholly adequate to present the theory of the plaintiff’s case.
The judgment is affirmed.